DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of specie 2, figures 9-10, in the reply filed on 8/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 8-10 are withdrawn as directed to a non-elected specie.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard US 2014/0069874.

Claim 1, Hubbard teaches a mesh filter comprising: a frame (80, 160) a mesh member (50, 60) coupled to the frame and configured to remove foreign substance contained in a fluid, the mesh member includes a first mesh member (60) and a second mesh member, wherein the second mesh member has a mesh size smaller than a mesh size of the first mesh member, and an opening unit (70) configured to selectively open or close a path in the first mesh member, wherein the first mesh member is disposed on a bottom surface of the frame, in that the mesh member is part of assembly (170) which is disposed on a bottom surface of the frame portion (160), and the second mesh member is disposed at least on a side surface, portion (80), of the frame (fig. 1-8, paragraph 51, 58). The recitation of the filter being for a fuel system of a vehicle is merely a recitation of intended use and does not provide any further structural limitations to the apparatus. Hubbard additionally teaches the opening unit configured to open or close based on a temperature of the fluid to be filtered as the temperature of the fluid will affect the viscosity of the fluid, in that a cold fluid will be more viscous, and therefore filtering a cold more viscous fluid will cause the pressure difference to increase and the opening unit will then open (paragraph 9). The recitation of the opening unit configured to open or close based on a temperature of the fuel is a recitation of a method of operating. The opening unit of Hubbard is capable of opening or closing, at least indirectly, based on the temperature of the fluid to be filtered.
	Claims 4-6, Hubbard further teaches an introduction pipe (the upper opening of the upper end cap) extending into an inside of the mesh filter through an upper end of the frame, and the fluid that has passed through the mesh member is introduced into .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard US 2014/0069874.

Hubbard teaches the filter of claim 5 and further teaches the first mesh member has a mesh size of greater than 300 microns but does not specifically teach 400 microns. Mesh size of a filter material is a well-known result effective variable affecting the size of particulate captured by the filter as well as pressure drop of fluid through the material. The recitation of 400 microns is merely a recitation of an optimization of the mesh size of the filter material to capture a desired sized particulate. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard US 2014/0069874 in view of Silverwater US 4,783,271 and Mesco US 3,291,391.

	Claim 11, Hubbard further teaches the closing member mounted on the frame and configured to close a first region of the mesh member when the first mesh member is provided, the closing member having an introduction hole formed in a portion thereof, and an opening member rotatably mounted on the closing member and configured to open and close the introduction hole in the closing member depending on a rotational angle thereof (fig. 1, paragraph 57, butterfly valve). Hubbard teaches the valve being actuated in response to the viscosity of the fluid due to the temperature of the fluid (paragraph 9) but does not teach a temperature sensitive deformable member.
	Silverwater teaches a mesh filter comprising: a frame and a mesh member coupled to the frame comprising first (15) and second (14) mesh members and an opening unit (16) for opening a closing a fluid path to the first mesh member, the closing member mounted to the frame and having an introduction hole formed in a portion thereof, an opening member (52) with a temperature sensitive deformable member (53) mounted on the closing member and coupled to the opening member, and configured to deform and move the opening member depending on a temperature of the fluid contacting the deformable member (fig. 1, col. 2, lines 50-68, col. 5, lines 18-26). Hubbard further teaches that any type of bypass valve may be provided in alternate embodiments of the invention (paragraph 56). It would have been obvious to one of ordinary skill in the art to use a temperature sensitive valve member in place of that of 
	Mesco teaches a closing member having an introduction hole (15) formed in a portion thereof, an opening member (21, 23) rotatably mounted on the closing member and configured to open and close the introduction hole in the closing member depending on a rotational angle thereof, and a temperature sensitive deformable member (27) mounted on the closing member and coupled to the opening member, the temperature sensitive deformable member being deformed so as to rotate the opening member depending on a temperature of the fluid contacting the deformable member (fig. 1-5, col. 3, lines 50-66). The recited closing member is merely a recitation of a well-known type of temperature sensitive valve that is known in the art as demonstrated by Mesco. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art and the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 12-14, Mesco further teaches the temperature sensitive deformable member is made of a bimetal in a spiral coil shape with a first end fixed to the closing member and a second end coupled to the opening member and the closing member .

Response to Arguments
Applicant's arguments filed 1/23/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 are addressed in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778